 

Exhibit 10.2

[EXECUTION VERSION]                    

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

          This AGREEMENT (this “Agreement”) is made and entered into as of
August 28, 2008 (the “Effective Date”), by and between, Syncora Holdings Ltd., a
Bermuda corporation (the “Company”), and Claude L. LeBlanc (the “Executive”) to
amend and restate an existing employment agreement between the parties, dated as
of January 1, 2008 (the “Prior Agreement”).

          WHEREAS, the Executive has been employed by the Company as its
Executive Vice President, Corporate Development & Strategy;

          WHEREAS, the Company has asked the Executive to perform services in
addition to those contemplated by, and beyond the scope of, the Prior Agreement,
and wishes to compensate the Executive therefor, and for the successful
performance of such services;

          WHEREAS, the Executive and the Company wish to amend the Prior
Agreement to, among other things, bring it into compliance with the requirements
of Section 409A of the Internal Revenue Code and the Treasury Regulations and
other official guidance promulgated thereunder; and

          WHEREAS, the Company has requested the Executive to continue in the
employ of the Company in a different capacity that the Company has viewed and
continues to view as critical to its restructuring process, and the Executive
has agreed to do so, subject to the terms and conditions set forth in this
Agreement, including changes to certain compensation and benefit arrangements,
including certain existing rights, all as more specifically set forth herein;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the Company, and
the Executive (the “Parties”) hereby agree as follows:

          1.      EMPLOYMENT.

          The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, for the term of this Agreement as set forth
in Section 2, below, in the position and with the duties and responsibilities
set forth in Section 3, below, and upon such other terms and conditions as are
hereinafter stated.

--------------------------------------------------------------------------------




          2.      TERM OF EMPLOYMENT.

          The stated term of the Executive’s employment under this Agreement
commenced on January 1, 2008 and, from and after the Effective Date, shall
continue on a month-to-month basis thereafter (the “Term”) until terminated for
any reason by the Company or by the Executive, in either case, upon 30 days’
prior written notice to the other party.

          3.      POSITIONS, DUTIES AND RESPONSIBILITIES.

          (a) General. As of the Effective Date, the Executive’s title and
position with the Company shall change from Executive Vice President, Corporate
Development & Strategy of the Company to Special Advisor to the Company’s Board
of Directors (the “Board”). In such position, the Executive shall report
directly to the Chairman of the Board (the “Chairman”), and the Executive’s
duties shall be limited to those duties and responsibilities related to the
Company’s restructuring and related activities (including those described below
in this Section 3(a)) that are reasonably requested by the Chairman. The
Executive shall have the authority normally associated with a position such as
his position and that is otherwise bestowed upon him by the Chairman. In
addition to duties and responsibilities related to the Company’s restructuring,
the Executive’s duties and responsibilities shall include, without limitation,
(i) working with senior management to develop the Company’s corporate strategy,
(ii) overseeing all corporate development activities, (iii) overseeing capital
management and pricing model development, and (iv) managing rating agency
relations. During the Term, the Executive shall devote his full business time to
the business and affairs of the Company and its subsidiaries, and shall use his
best efforts, skills and abilities to promote the interests of the Company and
its subsidiaries; provided, however, the Executive may serve on up to two boards
of directors of other entities, so long as such service does not interfere with
the Executive’s performance of his duties hereunder or result in any conflict of
interest with the Company.

          (b) Performance of Services. The Executive’s services under this
Agreement, which are global in nature, shall be performed in Bermuda, however,
Executive may be reasonably requested by the Company to perform services
elsewhere in accordance with the guidelines established by the Company from time
to time for the location of the performance of services on behalf of the Company
and its subsidiaries. The Executive acknowledges that the Company may require
the Executive to travel to the extent such travel is reasonably necessary to
perform the services hereunder and that such travel may be extensive. To the
extent reasonably requested by the Company, the Executive shall allocate greater
business time to a location other than his principal business location, if
necessary.

          (c)      (i)      To the extent that Executive’s service with the
Company or any of its Affiliates triggers at any time, and only for tax years
from and after January 1, 2006 and ending on December 31, 2008, an obligation to
pay federal, state or local tax in the

2

--------------------------------------------------------------------------------




United States at any time, including but not limited to taxes imposed under
Section 409A and/or Section 4999 of the Code (as defined below), the Company
shall indemnify and hold Executive harmless from any such obligations on the
amounts he received from the Company or any of its Affiliates with respect to
his employment, that is subject to federal, state or local tax, including any
interest and penalties thereon, any reasonable costs incurred by Executive in
connection therewith (including, without limitation, reasonable costs of
preparing and filing tax returns, reasonable costs of any audit or other
proceeding, and reasonable costs of enforcing his rights hereunder), and a full
gross up for any tax required to be paid with respect to any indemnity payment
hereunder. In addition, the foregoing indemnity shall apply with respect to any
taxes, interest and penalties with respect to (i) the vesting of the Restricted
Shares (as defined below), (ii) the exercise of any stock options in 2008 and
(iii) the Transaction Bonus, the Stay Bonus and the Amendment Payment. No
payments other than those set forth in this Section 3(c) shall be subject to the
tax indemnity, unless expressly approved by the Board of Directors. Other than
as set forth in this Section 3(c), the Executive shall be responsible for the
payment of all taxes, interest and penalties in respect of compensation paid to
him for the services to be performed hereunder. Notwithstanding anything herein
to the contrary, this provision shall survive the termination of Executive’s
employment. At the Company’s discretion, any payment under this Section 3(c)
shall be paid to or for the benefit of the Executive either (i) not later than
the time the Company or one of its Affiliates is required to withhold federal,
state or local tax in the United States with respect to the Executive, with
respect to the amount required to be so withheld, or (ii) not later than at
least two (2) business days before an amount is paid or required to be paid by
the Executive to a taxing authority in the United States, with respect to any
other amount; provided that the Company shall notify the Executive of the manner
in which it elects to make such payment at least ten (10) business days prior to
the date such payment is required to be made, but, in all events, not later than
the end of the taxable year of the Executive next following the taxable year of
the Executive in which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes (or, in the event of an audit or litigation with
respect to such tax liability under this Section 3(c), not later than the end of
the taxable year of the Executive next following the taxable year of the
Executive in which there is a final resolution of such audit or litigation
(whether by reason of completion of the audit, entry of a final and
non-appealable judgment, final settlement, or otherwise).

                (ii)      Notwithstanding the generality of the timing
provisions contained in Section 3(c)(i), the parties shall adhere to this
Section 3(c)(ii) with respect to the Executive’s estimated tax payment due on
September 15, 2008. On or before September 5, 2008, the Executive’s tax advisor
(the “Tax Advisor”) shall deliver to the Company a reasonable and good faith
estimate of the federal, state and local taxes in the United States the
Executive is expected to owe with respect to the payments made (or to be made)
by the Company to the Executive through September 15, 2008 that are subject to
the indemnification provisions of this Section 3(c) for the Executive’s tax year
ending

3

--------------------------------------------------------------------------------




December 31, 2008 (“Executive’s Estimated Tax Liability”), together with a draft
of the statements to be remitted to the relevant taxing authorities showing the
amount of the Executive’s Estimated Tax Liability. Absent manifest error,
provided such estimate of the Executive’s Estimated Tax Liability and supporting
statements are so delivered, the Company shall remit payment in the amount of
the Executive’s Estimated Tax Liability to the Tax Advisor on or before
September 10, 2008 in the same manner as it has previously remitted similar
payments to the Tax Advisor (for the purposes of being paid to the federal,
state and local tax authorities in the United States on behalf of the
Executive).

                (iii)      To the extent that the amount of the Company’s
liability to the Executive under this Section 3(c) is determined to be less than
the aggregate amount remitted to the Tax Advisor for the Executive’s estimated
tax liability for the tax year ending December 31, 2008, the Executive shall
promptly advise the Company of such fact promptly after such determination is
made, and the Executive agrees that he will refund such difference to the
Company within ten days following the date on which the Executive’s federal,
state and local tax liability in the United States for the tax year ending
December 31, 2008 is final and fixed.

          4.      BASE SALARY.

          The Executive shall be paid an annual base salary by the Company (a
“Base Salary”) at a rate of US$432,000 for the calendar year 2008 following the
Effective Date, payable in accordance with the Company’s regular pay practices.
Such Base Salary shall be subject to annual review in accordance with the
Company’s practices for executives as in effect from time to time and may be
increased at the discretion of the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”).

          5.      BONUSES.

          (a) In addition to the Base Salary provided for in Section 4, above,
the Executive shall be eligible for an annual cash bonus under the Company’s
Annual Incentive Compensation Plan as in effect from time to time. Any annual
bonus shall be paid in cash in a lump sum no later than March 15 following the
year for which the annual bonus is paid, unless timely deferred at the
Executive’s option in accordance with the provisions of any applicable deferred
compensation plan of the Company or it subsidiaries in effect from time to time
and in accordance with Section 409A of the Code. Nothing in this Section 5 shall
confer upon the Executive any right to a minimum annual bonus. Executive also
shall be eligible to participate in the Company’s long term incentive award plan
commencing with the year 2007 in accordance with the terms of that plan. The
Executive may be awarded such annual bonuses and long-term incentive awards
thereunder as may be approved by the Compensation Committee in its discretion
based on corporate, individual and business unit performance measures, as
appropriate, established or approved from time to time, by the Compensation
Committee.

4

--------------------------------------------------------------------------------




          (b) Further, on December 19, 2007 Executive was awarded a grant of
100,000 options (the “Options”) to vest ratably over three years, vesting to
occur at the rate of 33.33% each year on the anniversary of the grant date. In
addition, Executive has been awarded a grant of 50,000 restricted shares (the
“Restricted Shares”) to vest ratably over four years, vesting to occur at the
rate of 25% each year on the anniversary of the grant date. Such Options and
Restricted Shares shall vest in full on the earlier of a Change in Control (as
defined in Exhibit A) or on the Stay Date (as defined below) so long as the
Executive has not had a Disqualifying Termination prior to such vesting date.

          (c) In recognition of the efforts of the Executive with respect to the
negotiation, execution and consummation of the transactions contemplated by the
Master Transaction Agreement, dated July 28, 2008, among the Company and several
of its subsidiaries, XL Capital Ltd and certain of its affiliates and certain
financial institutions, the Company shall pay the Executive, within three
business days after the Effective Date, a lump sum cash payment of US$1,500,000
(the “Transaction Bonus”).

          (d) Because the Company views the Executive’s services through at
least October 31, 2008 (the “Stay Date”) as critical to its restructuring
process, the Company shall pay the Executive within three business days after
the Effective Date, a lump sum cash payment of US$550,000 (the “Stay Bonus”).

          (e) In addition, in consideration of the Executive’s agreement to the
Release and Non-Compete provisions set forth herein and waiver of certain
rights, the Executive shall be entitled to an additional payment (the “Amendment
Payment”) in the amount of US$1,250,000, payable in a lump sum cash payment
within three business days after the Effective Date, the Executive agrees that
upon receipt of such payment, he shall irrevocably waive and forfeit any further
right or entitlement to the following amounts: (i) any payments pursuant to the
Company’s Offer to Exchange, dated November 13, 2006, (ii) any retention
payments not previously paid or indefeasibly earned, except to the extent
provided herein, (iii) any other severance payments previously agreed to by the
Company under the Prior Agreement, (iv) any vested or unvested options to
purchase Company common stock other than the Options, and (iv) any housing
benefit payable from and after the Effective Date.

          (f) Notwithstanding any other provision in this Agreement, in the
event the Executive’s employment with the Company is terminated before the Stay
Date (i) by the Company by reason of the conviction of the Executive of a felony
involving moral turpitude, dishonesty, or violation of laws to which the Company
or its Affiliates are subject in connection with the conduct of its or their
business or (ii) by the Executive other than for Good Reason (as defined in
Exhibit B) (each, a “Disqualifying Termination”), then the Executive agrees to
repay the Stay Bonus and the Amendment Payment to the Company within three days
after the effective date of such Disqualifying Termination. For avoidance of
doubt, a termination of the Executive’s employment by

5

--------------------------------------------------------------------------------




reason of the Executive’s death or disability (as defined in the long-term
disability plan of the Company) will not be deemed a Disqualifying Termination.

          (g) The Executive further agrees simultaneously with entering into
this Agreement (but with the effectiveness thereof to be conditioned on the
receipt of the payments mentioned in Subsections (c), (d) and (e), above), to
execute and deliver the General Release and Consent Not to Sue (the “Release”)
attached as Exhibit C. For avoidance of doubt, the Parties acknowledge and agree
that the Release does not waive or release (a) any rights under this Agreement,
(b) any right to any vested or accrued benefits (except as set forth in this
Agreement) or to claim benefits under employee benefit plans (including welfare
benefit, retirement and, except as set forth in the Agreement, equity-related
plans), (c) any right of indemnification (including, without limitation,
indemnification, legal defense and related rights under the Company’s
certificate of incorporation, by-laws or other such organic documents), and (d)
any rights under directors and officers’ liability insurance policies.

          6.      EMPLOYEE BENEFIT PROGRAMS.

          During the term of the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in all employee retirement,
pension, welfare and benefit programs of the Company as are in effect from time
to time and in which senior executives of the Company whose services are
performed in Bermuda are eligible to participate. The Executive acknowledges
that the Company intends that, no later than December 31, 2008, it will no
longer provide any such programs to employees whose services are performed in
Bermuda. With respect to medical benefits, upon termination of the Executive’s
employment, or if earlier, on December 31, 2008, the Executive shall receive a
lump sum cash payment equal to the monthly premium cost to the Company (which is
currently US$1,106.72) for providing medical benefits to the Executive
multiplied by the difference between 24 and the number of months of service
performed by the Executive from the Effective Date through the date of such
termination or December 31, 2008 (whichever is earlier).

          7.      BUSINESS EXPENSE REIMBURSEMENT AND FRINGE BENEFITS.

          During the term of the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in the Company’s travel and
entertainment expense reimbursement programs in accordance with the terms and
conditions of such programs as in effect from time to time, provided, however,
in all events, any business expense reimbursement under this Section 7 shall be
made to the Executive by not later than the last day of the Executive’s taxable
year following the taxable year in which the expense was incurred.

          In addition, during the term of the Executive’s employment under this
Agreement, the Executive shall be entitled to participate in the Company’s
fringe benefit plans and

6

--------------------------------------------------------------------------------




arrangements made available to employees of the Company whose services are
performed in Bermuda. The Executive acknowledges that the Company intends that,
no later than December 31, 2008, it will no longer provide any such fringe
benefit plans or arrangements to employees whose services are performed in
Bermuda.

          8.      [INTENTIONALLY OMITTED].

          9.      EXCISE TAX PAYMENTS.

          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) any payment or distribution made, or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit or accelerated vesting or exercisability of any
award) by the Company to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the United States Internal Revenue Code of 1986, as amended
(the “Code”) (or any successor provision or similar excise tax), and/or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), (ii) the aggregate
amount of the Executive’s Parachute Payments (as defined in Section
280G(b)(2)(A) of the Code) is less than 3.25 times the Executive’s Base Amount
(as defined in Section 280G(b)(3)(A) of the Code), and (iii) no such Payment
would be subject to the Excise Tax if the payments set forth in Section
8(d)(iii)(B) and (C) hereof were each reduced by up to 20 percent, then the
payments set forth in Section 8(d)(iii)(B) and (C) will each be reduced to the
smallest extent possible (and in no event by more than 20 percent in the
aggregate) such that no Payment is subject to the Excise Tax.

          (b) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that (i) the aggregate amount of the Executive’s
Parachute Payments equals or exceeds 3.25 times the Executive’s Base Amount,
(ii) the aggregate amount of the Executive’s Parachute Payments is less than
3.25 times the Base Amount but one or more Payments would be subject to the
Excise Tax even if the payments set forth in Section 8(d)(iii)(B) and (C) hereof
were each reduced by 20 percent, or (iii) notwithstanding a reduction in
payments pursuant to Section 9(a) above, an Excise Tax is payable by the
Executive on one or more Payments, then, in any such case, Payments shall not be
reduced and the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all
taxes (including any income or Excise Tax) imposed upon the Gross-Up Payment and
any interest or penalties imposed with respect to such taxes, the Executive
retains from the Gross-Up Payment an amount equal to the Excise Tax imposed upon
the Payments.

7

--------------------------------------------------------------------------------




          (c) Subject to the provisions of Section 9(d), all determinations
required to be made under this Section 9, including determination of whether a
Gross-Up Payment is required and of the amount of any such Gross-Up Payment,
shall be made by a nationally recognized public accounting firm selected by the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the date of termination of the Executive’s employment, if applicable, or such
earlier time as is reasonably requested. The initial Gross-Up Payment, if any,
as determined pursuant to this Section 9(c), shall be paid to the Executive
within five business days of the receipt of the Accounting Firm’s determination
and, in all events, within 30 days of the date of the Executive’s termination of
employment with the Company. If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with a written
opinion that he has substantial authority not to report any Excise Tax on his
Federal income tax return. Any determination by the Accounting Firm meeting the
requirements of this Section 9(c) shall be binding upon the Company and the
Executive, subject only to payments pursuant to the following sentence based on
a determination that additional Gross-Up Payments should have been made,
consistent with the calculations required to be made hereunder (the amount of
such additional payments are referred to herein as the “Gross-Up Underpayment”).
In the event that the Company exhausts its remedies pursuant to Section 9(d) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

          (d) The Executive shall notify the Company in writing of any claim by
the United States Internal Revenue Service that, if successful, would require
the payment by the Executive of any Excise Tax and, therefore, the payment by
the Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than 30 business days after the Executive receives
written notice of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires, in good faith, to contest such claim (which notice shall
set forth the bases for such contest) and that it will bear the costs and
provide the indemnification as required by this sentence, the Executive shall,
in good faith:

          (i)      give the Company any information reasonably requested by the
Company relating to such claim,

8

--------------------------------------------------------------------------------




          (ii)      take such action in connection with contesting such claim as
the Company shall, in good faith, reasonably request in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney selected by the Company and reasonably acceptable
to the Executive,

          (iii)      cooperate with the Company in good faith in order
effectively to contest such claim, and

          (iv)      permit the Company to participate, in good faith, in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

          Without limitation on the foregoing provisions of this Section 9(d),
the Company shall, exercising good faith, control all proceedings taken in
connection with such contest and, at its sole option (but in good faith), may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option (but in good faith), either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to the
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(d), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(d)) promptly pay to the Company, as
the case may be, the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of

9

--------------------------------------------------------------------------------




an amount advanced by the Company pursuant to Section 9(d), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then any obligation of the Executive to repay such advance shall
be forgiven and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

          Notwithstanding any provision herein to the contrary, the Executive’s
failure to strictly comply with the notice provisions set forth in this Section
9, so long as such failure does not prevent the Company from contesting an
excise tax claim, shall not adversely affect the Executive’s rights under this
Section 9.

          Subject to any earlier time limits set forth in Section 9, all
payments and reimbursements to which the Executive is entitled under this
Section 9 shall be paid to or on behalf of the Executive not later than the end
of the taxable year of the Executive next following the taxable year of the
Executive in which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes (or, in the event of an audit or litigation with
respect to such tax liability under Section 9(d), not later than the end of the
taxable year of the Executive next following the taxable year of the Executive
in which there is a final resolution of such audit or litigation (whether by
reason of completion of the audit, entry of a final and non-appealable judgment,
final settlement, or otherwise)).

          10.      [INTENTIONALLY OMITTED].

          11.      NONCOMPETITION AND NONSOLICITATION.

          The Executive represents and warrants that, to the best of his
knowledge, he is not using the confidential or proprietary information of any
other person in violation of any agreement or rights of others known to him. The
Executive agrees that the products of the Company and its Affiliates shall
constitute the exclusive property of the Company and its Affiliates.

          For the avoidance of doubt, all trademarks, policy language or forms,
products or services (including products and services under development), trade
names, trade secrets, service marks, designs, computer programs and software,
utility models, copyrights, know-how and confidential information, applications
for registration of any of the foregoing and the right to apply for them in any
part of the world (whether any of the foregoing shall be registered or
unregistered) created or discovered or participated in by the Executive during
the course of his employment (whether or not pursuant to the terms of this
Agreement) or under the instructions of the Company or its Affiliates are and
shall be the absolute property of the Company and its Affiliates, as
appropriate. Without limiting the foregoing, the Executive hereby assigns to the
Company any and all of the Executive’s right, title and interest, if any,
pertaining to the financial products insurance and reinsurance (including,
without limitation, finite insurance and reinsurance), risk

10

--------------------------------------------------------------------------------




assumption, risk management, brokerage, financial and other products or services
developed or improved upon by the Executive (including, without limitation, any
related “know how”) while employed by the Company or its Affiliates, including
any patent, trademark, trade name, copyright, ownership or other right that may
pertain thereto.

          Since Executive has obtained and is likely to obtain in the course of
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
Executive hereby undertakes that:

          (i)      Executive will not (either alone or jointly with or on behalf
of others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or employee of the
Company or its Affiliates (or any individual who was within the prior twelve
months an officer or employee of the Company or its Affiliates), or encourage,
entice, solicit or endeavor to encourage, entice or solicit any individual to
violate the terms of any employment agreement or arrangement between such
individual and the Company or any of its Affiliates;

          (ii)      Executive will not (either alone or jointly with or on
behalf of others and whether directly or indirectly) interfere with or disrupt
or seek to interfere with or disrupt (A) the relationships between the Company
and its Affiliates, on the one hand, and any customer or client of the Company
and its Affiliates, on the other hand, (including any reinsured party) who
during the period of twenty-four months immediately preceding such termination
shall have been such a customer or client, or (B) the supply to the Company and
its Affiliates of any services by any supplier or agent or broker who during the
period of twenty-four months immediately preceding such termination shall have
supplied services to any such person, nor will Executive interfere or seek to
interfere with the terms on which such supply or agency or brokering services
during such period as aforesaid have been made or provided;

          (iii)      Executive will not (either alone or jointly with or on
behalf of others and whether directly or indirectly) whether as an employee,
consultant, partner, principal, agent, distributor, representative or
stockholder (except solely as a less than one percent stockholder of a publicly
traded company), engage in any activities in Bermuda, the United Kingdom or the
United States if such activities are competitive with the businesses that (i)
are then being conducted by the Company or its Affiliates and (ii) during the
period of the Executive’s employment were either being conducted by the Company
or its Affiliates or actively being developed by the Company or its Affiliates;
and

11

--------------------------------------------------------------------------------




          (iv)     Executive will not (either alone or jointly with or on behalf
of others and whether directly or indirectly) whether as an employee,
consultant, partner, principal, agent, distributor, representative or
stockholder assist any person or group in the acquisition or proposed
acquisition of all or any part of the Company or any of its Affiliates, or any
of its or their lines of business or assets, (including without limitation, all
preparatory steps antecedent to an acquisition or proposed acquisition, such as
preparation of valuations, financial models, management analysis or other
evaluative materials).

          The provisions of the immediately preceding sentence shall continue as
long as the Executive is employed by the Company or its Affiliates and such
provisions shall continue in effect after such employment is terminated for any
reason until the first anniversary of such termination, provided, however, that,
following a Change in Control, the foregoing clause (iii) shall be limited
solely to the financial guaranty insurance business as historically conducted by
the Company and its Affiliates prior to the Effective Date.

          For purposes of this Agreement, an “Affiliate” of the Company means
any person, directly or indirectly, through one or more intermediaries,
controlled by the Company, and such term shall specifically include, without
limitation, the Company’s majority-owned subsidiaries.

          The limitations on the Executive set forth in this Section 11 shall
also apply to any agent or other representative acting on behalf of Executive.

          While the restrictions aforesaid are stated to be reasonable in all
the circumstances it is also recognized that restrictions of the nature in
question may fail for reasons unforeseen and accordingly it is hereby declared
and agreed that if any of such restrictions or the geographic or other scope
thereof shall be adjudged to be void as going beyond what is reasonable in the
circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope then said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.

          Nothing contained in this Section 11 shall limit in any manner any
additional obligations to which Executive may be bound pursuant to any other
agreement or any applicable law, rule or regulation and Section 11 shall apply,
subject to its terms, after employment has terminated for any reason.

          12.      CONFIDENTIAL INFORMATION.

The Executive covenants that he shall not, without the prior written consent of
the Company, use for the Executive’s own benefit or the benefit of any other
person or entity

12

--------------------------------------------------------------------------------




other than the Company and its Affiliates or disclose to any person, other than
an employee of the Company or other person to whom disclosure is necessary to
the performance by the Executive of his duties in the employ of the Company, any
confidential, proprietary, secret, or privileged information about the Company
or its Affiliates or their business or operations, including, but not limited
to, information concerning trade secrets, know-how, software, data processing
systems, policy language and forms, inventions, designs, processes, formulae,
notations, improvements, financial information, business plans, prospects,
referral sources, lists of suppliers and customers, legal advice and other
information with respect to the affairs, business, clients, customers, agents or
other business relationships of the Company or its Affiliates. Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret,
confidential proprietary or privileged information or data relating to the
Company or any of its Affiliates or predecessor companies, and their respective
businesses, which shall have been obtained by Executive during his employment,
unless and until such information has become known to the public generally
(other than as a result of unauthorized disclosure by the Executive) or unless
he is required to disclose such information by a court or by a governmental body
with apparent authority to require such disclosure. The foregoing covenant by
the Executive shall be without limitation as to time and geographic application
and this Section 12 shall apply in accordance with its terms after employment
has terminated for any reason. The Executive acknowledges and agrees that he
shall have no authority to waive any attorney-client or other privilege without
the express prior written consent of the Compensation Committee as evidenced by
the signature of the Company’s General Counsel.

          13.      WITHHOLDING.

          Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

          14.      SUBSIDIARY SERVICES AND GUARANTEE.

          (a) Each of the Company, Syncora Guarantee Re Ltd. and Syncora
Holdings US Inc. (together, the “Guarantors”) hereby agrees to be jointly and
severally liable, together with the Company, for the performance of all
obligations and duties, and the payment of all amounts, due to the Executive
under this Agreement.

          (b) All of the terms and provisions of this Agreement relating to the
Executive’s employment by the Company shall likewise apply mutatis mutandis to
the Executive’s

13

--------------------------------------------------------------------------------




employment by any of its subsidiaries, it being understood that if the
Executive’s employment with the Company is terminated, his employment with its
subsidiaries shall also be terminated and the Executive shall be required to
resign immediately from all directorships and other positions held by the
Executive in the Company and its subsidiaries or in any other entities in
respect of which the Executive was acting as a representative or designee of the
Company or its subsidiaries in connection with his employment.

          15.      ENTIRE AGREEMENT.

          This Agreement, together with the Exhibits, contains the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto, including, without limitation, the Prior Agreement.

          16.      ASSIGNABILITY; BINDING NATURE.

          This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs and assigns. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his right to compensation and benefits hereunder,
which may be transferred by will or operation of law subject to the limitations
of this Agreement. No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
or amalgamation or scheme of arrangement in which the Company is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes by operation of law or in writing duly executed by the
assignee or transferee all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.

          17.      INDEMNIFICATION.

          The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents and
consistent with the indemnification provided to the most senior officers of the
Company. In addition, he shall be covered by a directors’ and officers’
liability policy with coverage for all directors and officers of the Company in
an amount equal to at least US$30,000,000. Such directors’ and officers’
liability insurance shall be maintained in effect for a period of six years
following termination of the Executive’s employment.

14

--------------------------------------------------------------------------------




          18.      SETTLEMENT OF DISPUTES.

          (a) Any dispute between the Parties arising from or relating to the
terms of this Agreement or the Executive’s employment with the Company or its
Affiliates shall, except as provided in Section 18(b) or Section 18(c), be
resolved by binding arbitration held in New York City in accordance with the
rules of the American Arbitration Association.

          (b) Executive acknowledges that the Company and its Affiliates will
suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if Executive breaches his obligations under Section 11 or 12.
Accordingly, Executive agrees that the Company and its Affiliates will be
entitled, in addition to any other available remedies, to obtain injunctive
relief against any breach or prospective breach by Executive of his obligations
under Section 11 or 12 in any Federal or state court sitting in the City and
State of New York or court sitting in Bermuda or the United Kingdom, or, at the
Company’s or any Affiliate’s election, in any other jurisdiction in which
Executive maintains his residence or his principal place of business. Executive
hereby submits to the non-exclusive jurisdiction of all those courts for the
purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail
or delivery, addressed to the last address of Executive known to the Company or
its Affiliates, or in any other manner authorized by law. Executive further
agrees that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a the 24 months following a
Change in Control shall not be forfeited, suspended, offset, diminished or
otherwise altered in any way on account of any breach or prospective breach of
Section 11, Section 12 or any other provision of this Agreement alleged by the
Company.

          (c) Notwithstanding any other provision of this Agreement, the
Executive may elect to resolve any dispute involving a breach or alleged breach
of this Agreement following termination of the Executive’s employment during the
24 months following a Change in Control in any Federal or State court sitting in
the City and State of New York or court sitting in Bermuda or the United
Kingdom. The Company hereby submits to the non-exclusive jurisdiction of all
those courts for the purposes of any such actions or proceedings instituted by
the Executive, and the Company agrees that process in any or all of such actions
or proceedings may be served by registered mail or delivery, addressed to the
Company as set forth in Section 22, or in any other manner authorized by law.
The

15

--------------------------------------------------------------------------------




Company shall pay all costs associated with any court proceeding under this
Section 18(c) without regard to the outcome of such proceeding, including all
legal fees and expenses of the Executive, who shall be reimbursed for all such
costs promptly within 30 days following written demand therefore by the
Executive (which written demand shall be made no later than six (6) months
following the end of the calendar year in which such costs were incurred).

          (d) Each Party shall bear its own costs incurred in connection with
any proceeding under Sections 18(a) or 18(b) hereof, including all legal fees
and expenses; provided, however, that the Company shall bear all such costs of
the Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in the proceeding. Following the final determination of
the dispute in which the Executive has substantially prevailed, the Company
shall reimburse all such reasonable costs within 30 days following written
demand therefore (supported by documentation of such costs) by the Executive,
and the Executive shall make such written demand within 60 days following the
final determination of the dispute: provided, however, that such payment shall
be made no later than on or prior to the end of the calendar year following the
calendar year in which the cost is incurred. Notwithstanding the foregoing, in
the event a final determination of the dispute has not been made by December 1
of the year following the calendar year in which the cost is incurred, the
Company shall, within 30 days after such December 1, reimburse such reasonable
costs (supported by documentation of such costs) incurred in the prior taxable
year; provided, however, that the Executive shall return such amounts to the
Company within ten (10) business days following the final determination if the
Executive did not substantially prevail in the dispute.

          19.      TERMINATION OF HOUSING BENEFIT.

          On and after the Effective Date, the Executive shall no longer be
entitled to be paid any monthly housing allowance by the Company.

          20.      AMENDMENT OR WAIVER.

          No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by the Executive and by a duly authorized officer
of the Company. No waiver by any Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time. Except as set forth in Exhibit D, any
waiver must be in writing and signed by the Executive or a duly authorized
officer of the Company, as the case may be.

          21.      NOTICES.

          Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by

16

--------------------------------------------------------------------------------




courier, or by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the Party concerned at the address indicated below
or to such changed address as such Party may subsequently by similar process
give notice of:

If to the Company:

Syncora Holdings Ltd.
A.S. Cooper Building
26 Reid Street
Hamilton Bermuda
Att’n: Chief Executive Officer

If to the Executive:

To the last address delivered to
the Company by the Executive in
the manner set forth herein.

          22.      SEVERABILITY.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          23.      SURVIVORSHIP.

          The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

          24.      REFERENCE.

          In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

          25.      GOVERNING LAW.

          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to the
principles of conflict of laws.

17

--------------------------------------------------------------------------------




          26.      SECTION 409A.

          (a) The intent of the Parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit/burden to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A.

          (b) With respect to any payment hereunder that constitutes deferred
compensation subject to Code Section 409A, a termination of employment with the
Company or its Affiliates shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A
and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service”, provided that the percentage used under Treas. Reg. Sec. 1.409A
-1(h)(ii) for purposes of determining whether a separation from service has or
has not occurred shall be 49% rather than 20%.

          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

18

--------------------------------------------------------------------------------




          (d) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days after termination of employment”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

          (e) The Company shall indemnify the Executive, as provided in Section
3(c), if the Executive incurs additional tax under Code Section 409A as a result
of a violation of Code Section 409A (each an “Indemnified Code Section 409A
Violation”). The procedures set forth in Section 9(c) and 9(d) with respect to
the Gross-Up Payment shall also apply to the payment of the Code Section 409A
Tax and the Company’s indemnity obligations with respect thereto (including,
without limitation, the Company’s right to contest the Code Section 409A Tax);
provided, that, in addition to such procedures, the Executive shall reasonably
cooperate with measures identified by the Company that are intended to mitigate
the Code Section 409A Tax to the extent that such measures do not materially
reduce or delay the payments and benefits to the Executive hereunder.

          (f) Any payment made by the Company in respect of any taxes imposed
with regard to the Company’s obligation to provide benefits in lieu of continued
medical plan coverage shall be paid to the Executive, his dependents or the
applicable taxing authority on their behalf, no later than the due date for the
payment of such taxes.

          27.      HEADINGS.

          The heading of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

          28.      COUNTERPARTS.

          This Agreement may be executed in one or more counterparts.

 

19

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

  SYNCORA HOLDINGS LTD.         By:    /s/ Susan B. Comparato        Name: Susan
B. Comparato     Title: Acting CEO and President                 /s/ Claude L.
LeBlanc       Name: Claude L. LeBlanc               GUARANTORS:          
SYNCORA HOLDINGS LTD.               By: /s/ Susan B. Comparato       Name: Susan
B. Comparato     Title: Acting CEO and President               SYNCORA HOLDINGS
US INC.               By: /s/ Susan B. Comparato       Name: Susan B. Comparato
    Title: Secretary               SYNCORA GUARANTEE RE LTD.               By:
/s/ Susan B. Comparato       Name: Susan B. Comparato     Title: Secretary


20

--------------------------------------------------------------------------------




EXHIBIT A

CHANGE IN CONTROL

          For purposes of this Agreement, “Change in Control” shall mean:

          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 30% or more
of either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition by the Company or any of its Subsidiaries; (ii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; (iii) any acquisition by
any corporation with respect to which, following such acquisition, more than 60%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, immediately prior to such acquisition,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be (unless a Person’s ownership of the acquiring
corporation results in that Person directly or indirectly owning 30% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities);
or (iv) any acquisition by XL Capital Ltd or its wholly-owned subsidiaries
unless, at any time after the Effective Date and prior to such acquisition, XL
Capital Ltd and its subsidiaries own less than 30% of the Outstanding Company
Voting Securities;

          (ii) during any period of two consecutive years, individuals who, as
of the beginning of such period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the beginning of
such period whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);

A-1

--------------------------------------------------------------------------------




          (iii) consummation of a reorganization, scheme of arrangement, merger,
consolidation or similar transaction (collectively, a “Transaction”), in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and outstanding Company Voting Securities immediately prior
to such Transaction, do not, following such Transaction, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Transaction in
substantially the same proportions as their ownership, immediately prior to such
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;

          (iv) consummation of a sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation with
respect to which following such sale or other disposition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportions as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or

          (v) approval by the shareholders of the Company of a complete
liquidation or dissolution (or similar transaction) of the Company.

A-2

--------------------------------------------------------------------------------




EXHIBIT B

GOOD REASON

          For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of the Executive:

          A material diminution in the Executive’s base compensation;

          A material diminution in the Executive’s authority, duties, or
responsibilities;

          A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that a Executive report to a corporate officer or employee instead
of reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation);

          A material diminution in the budget over which the Executive retains
authority;

          A material change in the geographic location at which the Executive
must perform the services; or

          Any other action or inaction that constitutes a material breach by the
service recipient of the agreement under which the Executive provides services.

          Notwithstanding any provision in this Agreement to the contrary, the
Executive must give written notice of his intention to terminate his employment
for Good Reason within sixty (60) days after the act or omission which
constitutes Good Reason, and the Company shall have thirty (30) days from such
notice to remedy the condition, in which case Good Reason shall no longer exist
with regard to such condition. Any failure to give such written notice within
such period will result in a waiver by the Executive of his right to terminate
for Good Reason as a result of such act or omission. Any termination hereunder
shall occur within 120 days after the Good Reason event occurs.

B-1

--------------------------------------------------------------------------------




EXHIBIT C

Form of General Release and Covenant Not to Sue

1.       

General Release of Claims. In consideration for the payments and benefits paid
to you under Section 5(c), (d) and (e) of the Amended and Restated Employment
Agreement between you and Syncora Holdings Ltd. (the “Company”), dated August
28, 2008 (the “Agreement”) , you hereby release and forever discharge the
Company, and any and all of their respective affiliates, predecessors,
successors, assigns, and their respective officers, directors, administrators
and employees (the “Released Parties”) of and from all actions, claims,
liabilities, demands and causes of action, known or unknown, fixed or
contingent, in law or equity, included but not limited to those arising under
the Civil Rights Act of 1964, the Reconstruction Era Civil Rights Act, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Employee Retirement
Income Security Act of 1974, The Americans with Disabilities Act, The Family and
Medical Leave Act of 1993, The New York State Human Rights Law Section 196 ET
SEQ., the New York City Administrative Code, as amended, and any and all other
federal, state, and local laws, rules and regulations prohibiting, without
limitation, discrimination in employment, tortuous or wrongful discharge, breach
of an express or implied contract, breach of a covenant of good faith and fair
dealing, negligent or intentional infliction of emotional distress, defamation,
misrepresentation or fraud, which you ever had, now have or hereafter can, shall
or may have for, upon or by reason of any matter, cause or thing, up to and
including the day on which you sign this Agreement (the “Claims”); provided,
however, that you are not thereby waiving or releasing, and this General Release
of Claims does not waive or release, (a) any rights under the Agreement, (b) any
right to any vested or accrued benefits (except as set forth in the Agreement)
or to claim benefits under employee benefit plans (including welfare plans), (c)
any right of indemnification (including, without limitation, indemnification,
legal defense and related rights under the Agreement or the Company’s
certificate of incorporation, by-laws or other such organic documents), or (d)
any rights under directors and officers’ liability insurance policies.

  2.

Effect of General Release; Limitations on General Release. You understand that
by signing this General Release you are prevented from filing, commencing or
maintaining any action, complaint, or proceeding with regard to any of the
claims released hereby. However, nothing in the General Release of Claims above
precludes you from filing a charge with an administrative agency or from
participating in an agency investigation. You are, however, waiving your right
to recover money in connection with any such charge or investigation. You are
also waiving your right to recover money in connection with a charge filed by
any

 

C-1

--------------------------------------------------------------------------------




 

other individual or by the Equal Employment Opportunity Commission or any other
federal or state agency.

  3.       

Covenant Not to Sue. In addition to waiving and releasing the claims and rights
covered by the General Release of Claims, you promise not to sue the Company or
any other Released Party in any forum for any reason, including but not limited
to claims, laws or theories covered by the General Release of Claims. This
covenant by you not to sue is different from the General Release of Claims,
which will provide the Company a defense in the event you violate the General
Release. If you violate this Covenant Not to Sue by suing a Released Party, you
may be liable to that party for monetary damages. More specifically, if you sue
a Released Party in violation of this Covenant Not to Sue, you will be required
to either: (1) pay that Released Party’s attorneys’ fees and other costs
incurred as a result of having to defend against your suit; or (2)
alternatively, at the Released Party’s option, return to the Company your Stay
Bonus and your Amendment Payment, except for one-hundred dollars ($100.00).
However, nothing in this Covenant Not to Sue or in any other part of this
Agreement prevents you from challenging the validity of this Agreement under the
ADEA.

  4.

Knowing and Voluntary Decision to Sign. You further agree that no statements,
representations, promises, threats or suggestions have been made by the Company
or its representatives, officers, or employees to influence you to sign this
General Release except such statements as are expressly set forth herein. You
have signed this General Release upon reaching the considered conclusion that it
is best for you, and of your own free will, relying entirely upon your own
judgment, and the judgment of such lawyers and other personal advisors who you
have chosen to consult. You further acknowledge that you are under no disability
or impairment, which affects your decision to sign this General Release.

  5.

Time to Consider the Agreement. You have actually read this General Release, and
have had adequate time of at least 21 days to consider its terms and effect, and
to ask any questions that you may have of the legal or other personal advisors
of your own choosing.

  6.

Subsequent Facts. No fact, evidence, event or transaction currently unknown to
you but which may hereafter become known to you shall affect in any way or
manner the final and unconditional nature of this General Release.

 

[signature page follows]

C-2

--------------------------------------------------------------------------------




READ, ACCEPTED & AGREED     /s/ Claude L. LeBlanc Claude L. LeBlanc   August 28,
2008 Dated


 

 

C-3

--------------------------------------------------------------------------------